UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  August 14, 2012

                                      No. 11-3732

                            FITZROY GERALD GREEN,
                                            Petitioner

                                           v.

        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                     Respondent
                   (Agency No. BIA-1: A099-232-461 )


Present: RENDELL, SMITH and BARRY, Circuit Judges

      1. Motion filed by the Respondent to publish opinion dated 7/13/12.

      2. Response in Opposition to Motion to Publish filed by Petitioner.

                                                        Respectfully,
                                                        Clerk/trg

_________________________________ORDER________________________________
The foregoing motion is GRANTED.

                                        By the Court,

                                        /s/Maryanne Trump Barry
                                        Circuit Judge
Dated: September 12, 2012
trg/cc:    Elissa C. Steglich, Esq.
           Amelia Wilson, Esq.
           Jason Wisecup, Esq.